DETAILED ACTION
Claims 1-20 were subject to restriction requirement mailed on 07/21/2022.
Applicant filed a response, and elected Group I, claims 1-11, and withdrew claims 12-20, without traverse on 07/21/2022.
Claims 1-20 are pending, and claims 12-20 are withdrawn.
Claims 1-11 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 09/15/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites a phrase “microporous fibrous silica”. However, it is unclear what the phrase refers to, i.e., microporous fibrous silica, or mesoporous fibrous silica, or porous fibrous silica, as the specification also discloses “mesoporous fibrous silica” (e.g., specification, [0005]), and “the mesoporous, fibrous silica may include KCC-1. KCC-1 is a mesoporous fibrous silica” (specification, [0041]) (Note that claim 3 recites that the microporous fibrous silica is KCC-1.), and “The pore size ranges for micropores are in conformity with conventionally understood size ranges for such pore classifications with micropores representing pores under 2 nanometers (nm) in diameter” (Specification, [0036]) (Note that claim 11 recites that wherein at least a portion of the shell has an average pore diameter between 4 nm to 20 nm).

The examiner interprets the phrase refers to “mesoporous fibrous silica”. Interpretation is speculative. Clarification is requested.
It is also noted that if the phrase refers to “microporous fibrous silica”, claims 3 and 11 would be subjected to 35 U.S.C. 112d rejections. 

Regarding dependent claims 2-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 3 recites a phrase “KCC-1”. However, it is unclear what the phrase refers to as the specification does not provide a definition for this phrase. The examiner interprets the phrase refers to any type of mesoporous fibrous silica having a surface area of from 500 m2/g and 800 m2/g according to specification [0041]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firmansyah et al., Synthesis and characterization of fibrous silica ZSM-5 for cumene hydrocracking, Catal. Sci. Technol., 2016, (Firmansyah) (provided in IDS received on 05/25/2021).
The examiner has provided a copy of Firmansynah with respective supplementary document combined. The citation of the prior art set forth below refers to the provided copy.
Regarding claims 1-2 and 4, Firmansyah discloses the formation of a core-shell FZSM-5 occurred with ZSM-5 as the core and the dendrimeric (reading upon fibrous) silica fibers as the shell (Firmansyah, page 5179, right column, 1st paragraph).
Firmansyah also discloses in order to evaluate the activity of the FZSM-5, HFZSM-5 (protonated FZSM-5) was examined (Firmansyah, page 5181, left column, bottom paragraph). Both FZSM-5 and HFZSM-5 read upon the catalyst system of claim 1.

Firmansyah also discloses Si/Al ratio (i.e., molar ratio) of FZSM-5 is 42 and for HFZSM-42 is also 42 (Firmansyah, Supplentary, page 3, Table S1).

Firmansyah further discloses a TEM image of Pt/HFZSM-5 (i.e., FZSM-5 protonated and loaded with Pt) (Firmansyah, page 5178, Fig. 1), which shows the shell is in direct contact with and surrounds the core.

Firmansyah further discloses the FZSM-5 catalyst shows a mesoporous material pores, with shape peaks in the range of 2-5 nm and small peaks in the range of 10-20 nm (i.e., the fibrous silica is mesoporous) (Firmansyah, page 5180, left column, 2nd paragraph).

Firmansyah further discloses Pt/HFZSM-5 possessed a spherical and narrow particle size distribution (360-560 nm) with a well-ordered dendrimetric morphology elemental mapping showed Al atoms (i.e., Al from aluminosilicate framework of ZSM-5) were mainly distributed on the center of each sphere; the aluminosilicate framework of ZSM-5 was mainly distributed on the center of Pt/HFZSM-5 sphere (Firmansyah, page 5179, 3rd paragraph); furthermore, according to elemental mapping data in Fig. 1 (Firmansyah, page 5178, Fig. 1), the aluminosilicate framework of ZSM-5 core (i.e., see below; indicated by the yellow clusters in red circles) has a diameter about 200 nm. Therefore, the shell would have a thickness of about 80 nm to 130 nm (i.e., ((360 ~560 nm)-200 nm)/2=80 nm to 130 nm).

    PNG
    media_image1.png
    565
    480
    media_image1.png
    Greyscale

Fig. 1 of Firmansyah with annotation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah, and taken in view of evidence by ResearchGate, What is the difference between average pore diameter by BET and BJH?.
Regarding claims 3 and 9-11, as applied to claim 1, Firmansyah discloses for HFZSM-5, the SBET (i.e., BET surface area) is 554 m2/g, and the total pore volume is 0.883 cm3/g; and for HZSM-5 (i.e., protonated ZSM-5, which is also HFZSM-5 without the dendrimeric fibrous silica shell), the SBET (i.e., BET surface area) is 294 m2/g, and the total pore volume is 0.266 cm3/g (Firmansyah, Supplementary, p. 3, Table S1 ); and pore distribution derived from the NLDFT method (Firmansyah, page 5180, left column, 2nd paragraph).
According to the elemental mapping of Fig. 1 (Firmansyah, page 5178, Fig. 1), the ZSM-5 only represents a small fraction of the particle. It can be estimated that the content of the protonated ZSM-5 in HFZSM-5 can be estimated to be within the range of 5 wt.% to 50 wt.% based on the total weight of HFZSM-5.
With appropriate mathematic calculation, it can be derived that the BET surface area of the dendrimeric fibrous silica shell is estimated to be 568-814 m2/g; and the pore volume of the dendrimeric fibrous silica shell is estimated to be 0.92-1.5 cm3/g, which overlaps the ranges of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Furthermore, according to ResearchGate, average pore diameter can be calculated by 4*pore volume/specific surface area, and with appropriate mathematic calculation (see below), it can be derived that the average pore diameter is estimated to be 6.5 -7.7 nm.

Although there is no disclosure that the test method is conformity with Barrett, Joyner and Halenda (BJH) pore volume, given that the Firmansyah teaches pore volume of the dendrimeric fibrous silica shell as the presently claimed and absent evidence criticality how the pore volume is measured, it is an examiner's position that pore volume of the dendrimeric fibrous silica shell disclosed by Firmansyah to meet the claim limitation.
	
Mathematic Calculation:
When the protonated ZSM-5 is 5 wt.% based on the total weight of HFZSM-5:
BET surface area of the dendrimeric fibrous silica shell = (554-294*5%)/(1-5%)= 568 m2/g
Pore volume of the dendrimeric fibrous silica shell = (0.883-0.266*5%)/(1-5%)= 0.92 cm3/g
Average pore diameter=4*0.95 cm3/g/568 m2/g =4* (0.95*10^(-7*3) nm3/(568*10^(-9*2)) nm2=4*0.95/568*1000= 6.5 nm

When the protonated ZSM-5 is 50 wt.% based on the total weight of HFZSM-5:
BET surface area of the dendrimeric fibrous silica shell=(554-294*50%)/(1-50%)=814 m2/g
Pore volume of the dendrimeric fibrous silica shell=(0.883-0.266*50%)/(1-50%)=1.5 cm3/g
Average pore diameter=4*1.5 cm3/g/814 m2/g =4* (1.5*10^(-7*3) nm3/(814*10^(-9*2)) nm2=4*1.5/814*1000= 7.7 nm


Further regarding claim 3, given that Firmansyah teaches the dendrimeric fibrous silica shell is estimated to be 568-814 m2/g, and the FZSM-5 catalyst shows a mesoporous material pores, with shape peaks in the range of 2-5 nm and small peaks in the range of 10-20 nm (i.e., the fibrous silica is mesoporous) (Firmansyah, page 5180, left column, 2nd paragraph), therefore Firmansyah teaches that the dendrimeric fibrous silica shell with properties which overlap the qualifications for KCC-1. 
Furthermore, Firmansyah discloses silica nanoparticles, which possess dendrimetric silica fiber morphology (KCC-1), have been explored as support materials in catalysis and adsorption processes; dendrimeric silica fibers that widen radially outward provide a high surface area and can enhance the accessibility of the functional materials to the reactant; KCC-1 also possess intrinsic mesopores and exhibit high thermal stability and activity; preparation of these materials utilizes a microemulsion system containing a surfactant, oil and water (Firmansyah, paragraph spanning between pages 5178-5179); in Firmansyah’s work, the ZSM-5 with fibrous morphology was prepared by using microemulsion technique coupled with zeolite seed-assisted crystallization; the microemulsion formed from the combination of a surfactant (CTAB), an oil phase (toluene), water, and a co-surfactant (butanol) (Firmansyah, page 5179, left column, 2nd paragraph). It therefore would have been obvious to a person of ordinary skill in the art that in the core-shell FZSM-5 occurred with ZSM-5 as the core and the dendrimeric silica fibers as the shell, the dendrimeric silica fibers would be KCC-1.

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah, and further in view of Polshettiwar et al., High-surface-area silica nanospheres (KCC-1) with a fibrous morphology, Angew. Chem. Int. Ed., 2010, 49, 9652-9656 (Polshettiwar).
Regarding claims 3 and 9-11, as applied to claim 1, Firmansyah does not expressly disclose that the dendrimeric silica fibers are KCC-1; or wherein at least a portion of the shell has a Brunauer-Emmett-Teller (BET) surface area of from 370 m2/g to 650 m2/g; or wherein at least a portion of the shell has a Barrett, Joyner and Halenda (BJH) pore volume from 0.1 cm3/g to 1.0 cm3/g; or wherein at least a portion of the shell has an average pore diameter between 4 nm to 20 nm.

With respect to the difference, Polshettiwar teaches fibrous silica (Polshettiwar, page 9652, left column, bottom paragraph). Polshettiwar specifically teaches the synthesis of fibrous silica nanosperes (KCC-1) with high surface areas (Polshettiwar, page 9652, left column, bottom paragraph); the Braunauer-Emmett-Teller (BET) surface area was found to be 641 m2/g (Polshettiwar, page 9653, right column, 1st paragraph); Figure 3 in Supplementary material (inserted below) (Polshettiwar, Supplemetary, page SI-3, Figure 3) shows BJH cumulative pore volume of 0.8-0.9 cm3/g and an average pore diameter between 4 to 6 nm (i.e., 40 to 60Å)

    PNG
    media_image2.png
    434
    855
    media_image2.png
    Greyscale

As Polshettiwar expressly teaches, silica with easily accessible high surface areas (not in the pores) are therefore needed; the high surface area of KCC-1 is due to the presence of dendrimeric silica fibers and their respective channels (Polshettiwar, page 9652, paragraph spanning between left and right columns); KCC-1 is very useful for silica-supported catalysts, wherein accessibility of active sites can be increased significantly (Polshettiwar, page 9655, right column, 1st paragraph).
Polshettiwar is analogous art as Polshettiwar is drawn to fibrous silica.
In light of the motivation of KCC-1 silica, as taught by Polshettiwar, it therefore would have been obvious to a person of ordinary skill in the art to synthesis the dendrimeric silica fibers of Firmansyah with the structure of KCC-1 silica of Polshettiwar, and thereby arrive at the claimed inventions.
	

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Firmansyah as applied to claim 1 above, and further in view of Choi et al., A facile approach for the preparation of tunable acid nano-catalysts with a hierarchically mesoporous structure, Chem. Commun., 2014, 50, 7652 (Choi) (provided in IDS received on 05/25/2021).
Regarding claims 5-8, as applied to claim 1, Firmansyah does not explicitly disclose wherein the shell further comprises a heteroatom.

With respect to the difference, Choi teaches radially mesoporous nano-catalysts (Choi, Abstract). Choi specifically teaches preparation of tunable acid nano-catalysts with a hiercharchically and radially mesoporous structure, an Al precursor was added to prepare the aluminosilicate nanospheres (denoted ASN-X where “X” indicates the Si/Al molar ratio) (i.e., silica with Al as heteroatom) (Choi, page 7652, left column, bottom paragraph; right column, 2nd paragraph).
As Choi expressly teaches, the incorporation of heteroatoms into the silica framework can be used to create active sites (Choi, page 7652, left column, 3rd paragraph); ASN-40 (i.e., aluminosilicate nanoparticle with Si/Al molar ratio of 40) not only exhibited a higher activity, but also retained much longer lifetime than the reference catalysts due to high coke resistance originated from their unique pore structure and suitable acidity (Choi, page 7654, right column, 1st paragraph).
Choi is analogous art as Choi is drawn to mesoporous nano-catalysts.
In light of the motivation of the incorporation of heteroatoms into the silica framework, as taught by Choi, it therefore would have been obvious to a person of ordinary skill in the art to incorporate, e.g., Al into the silica framework of the dendrimeric silica fiber shell of Firmansyah, at a Si/Al molar ratio of 40, in order to exhibit a higher activity and remain longer catalyst lifetime, and thereby arrive at the claimed inventions. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732